Citation Nr: 1613662	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-44 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, B.R.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at  an October 2013 hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript has been associated with the record.

In December 2014, the Board remanded the claims for service connection for posttraumatic stress disorder and service connection for bilateral hearing loss for further development and adjudication. In a December 2015 rating decision, the RO granted service connection for PTSD.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required because the remand directives have not been completed for adequate appellate review. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The December 2014 remand directed the agency of original jurisdiction to obtain an adequate medical addendum opinion. Specifically, the April 2014 addendum opinion to the August 2011 VA examination merely "cut and pasted" whole passages from the examination report. The subsequent February 2015 examiner again "cut and pasted" the previous addendum opinion instead of writing his own opinion based upon a review of the claims file. As such, VA has not satisfied its duty to assist with providing an examination and an opinion needed to assist in deciding the claim. 


Accordingly, the case is REMANDED for the following action:


1. Schedule a VA audiological examination with an examiner other than the one who provided the February 2015 opinion to determine the nature and etiology of the Veteran's bilateral hearing loss. The claims folder, including a copy of this remand, must be provided to the examiner and reviewed as part of the examination. All indicated studies, tests and evaluations deemed necessary by the examiner should be performed. The examiner should take a detailed history from the Veteran with regard to the onset and progression of his hearing loss disability. 

The VA examiner must provide opinions as to whether the Veteran's bilateral hearing loss began during active service or was related to any incident of service. The examiner's attention is called to:

a. The April 2003 VA medical examination report.

b. The October 2009 VA treatment record, including the results of an attempted audiology examination. 

c. The January 2010 VA treatment record, including the results of an audiology examination.

d. The February 2010 private audio examination report. 

e. The August 2011 VA examination report.

f. The October 2013 hearing transcript.

g. The April 2014 VA addendum opinion.

h. The February 2015 VA addendum opinion.

i. The Veteran's lay statements. 

In all conclusions, the VA examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The VA examiner is directed to provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

If the VA examiner is unable to render the directed opinions without resort to pure speculation, he or she must so state; however, a complete explanation for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the VA examiner, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion. 

2. Then, review the VA examiners' reports to ensure that they adequately respond to the above instructions, including providing adequate explanations in support of the requested opinions. If any report is deficient in this regard, return the case to the VA examiner for further review and discussion.

3. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for bilateral hearing loss. If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

